El Juez Asociado Señor Hernández Denton
emitió la opinión del Tribunal.
Nos corresponde resolver en qué momento procesal puede presentarse una moción de desestimación de una denuncia por delito grave, por una violación al término es-tablecido en la Regla 64(n)(5) de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esta regla dispone para la desestima-ción cuando el imputado ha estado detenido en la cárcel por un total de treinta (30) días sin que se le hubiese cele-brado vista preliminar en los casos en que deba celebrarse.
I — I
El 17 de noviembre de 1998, el Ministerio Público pre-sentó contra el Sr. Javier A. Rivera Rodríguez dos (2) de-nuncias por infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, 24 L.P.R.A. see. 2401, por po-sesión de marihuana y cocaína, con intención de distribuir. Se determinó causa probable para su arresto en presencia *432del imputado, y se fijó una fianza de cinco mil dólares ($5,000) en cada caso. Al no poder prestar la fianza, el se-ñor Rivera Rodríguez fue ingresado en la Cárcel Regional de Bayamón, y se señaló la vista preliminar para el 9 de diciembre de 1998.
El 9 de diciembre de 1998 el señor Rivera Rodríguez no fue trasladado del penal al tribunal. El testigo de cargo, Sgto. José González, y el abogado del imputado tampoco comparecieron. Por estas razones, la vista preliminar fue transferida para el 16 de diciembre y la conferencia entre el imputado y su abogado, con antelación a la vista preli-minar, fue señalada para el 14 de diciembre.
El 16 de diciembre de 1998 no pudo celebrarse la vista preliminar ya que el señor Rivera Rodríguez tampoco fue llevado al tribunal. Ese mismo día el alguacil de sala in-formó que el señor Rivera Rodríguez no había comparecido a la conferencia señalada para el 14 de diciembre de 1998 por estar en cuarentena.
La vista preliminar fue nuevamente transferida para el 23 de diciembre de 1998 y la conferencia entre el imputado y su abogado, con antelación a la vista preliminar, para el 17 de diciembre. Posteriormente la vista preliminar fue reseñalada para el 20 de enero de 1999. En dicha ocasión, el señor Rivera Rodríguez tampoco fue llevado al tribunal, por lo que la vista preliminar fue nuevamente transferida para el 27 de enero de 1999 y la conferencia del imputado con su abogado, con antelación a la vista preliminar, fue señalada para el 21 de enero.
El 27 de enero de 1999, llamado el caso para la celebra-ción de la vista preliminar, la representación legal del se-ñor Rivera Rodríguez solicitó la desestimación de las de-nuncias, amparándose en lo dispuesto en la Regla 64(n)(5) de Procedimiento Criminal, supra, la cual dispone que se podrá solicitar la desestimación de una denuncia cuando el acusado estuvo detenido en la cárcel por un total de treinta (30) días, después de su arresto, sin que se hubiere cele-*433brado la vista preliminar en los casos en que deba celebrarse. Alegó la defensa que el señor Rivera Rodríguez estuvo sumariado por un total de setenta y un (71) días desde su arresto, y que no se había certificado la alegada cuarentena.
La solicitud del peticionario fue declarada no ha lugar por insuficiencia en derecho, y procedió el tribunal a cele-brar la vista preliminar y a determinar causa probable para acusar por ambas denuncias de infracción al Art. 401 de la Ley de Sustancias Controladas de Puerto Rico, supra. El acto de lectura de acusación se celebró el 11 de febrero de 1999, y el juicio se señaló para el 4 de marzo de ese mismo año.
Inconforme con tal determinación, el 12 de febrero de 1999, el señor Rivera Rodríguez presentó recurso de certio-rari al Tribunal de Circuito de Apelaciones, señalando como único error que se violó su derecho a juicio rápido al declarar no ha lugar su solicitud de desestimación de las denuncias, y al haber procedido con la vista preliminar a pesar de haber transcurrido el término de treinta (30) días que dispone la Regla 64(n)(5) de Procedimiento Criminal, supra.
El Tribunal de Circuito de Apelaciones desestimó el re-curso presentado ante su consideración por entender que carecía de jurisdicción para entenderlo. Adujo que de acuerdo con la Regla 63 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, el peticionario debió presentar su moción de desestimación basada en la Regla 64(n)(5) de Procedi-miento Criminal, supra, en el tribunal de instancia y que disponía para ello, luego de efectuado el acto de lectura de las acusaciones, el plazo para alegar que le concede la Re-gla 59 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.(1)
Inconforme con tal determinación, el señor Rivera Ro-*434dríguez presentó oportunamente ante nos un recurso de certiorari. El 11 de junio de 1999 ordenamos al Procurador General mostrar causa por la cual no debíamos revocar la sentencia del tribunal apelativo. Examinada la compare-cencia del Procurador General resolvemos según lo intimado.
II
La Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, en lo pertinente, dispone:
Una moción para desestimar basada en lo provisto en esta regla deberá presentarse, excepto por causa debidamente justi-ficada y fundamentada, por lo menos veinte (20) días antes del juicio, salvo lo dispuesto en la Regla 63.
Por su parte, la Regla 63 de Procedimiento Criminal, supra, dispone:
Excepto las defensas de falta de jurisdicción del tribunal y la de que no se imputa delito, las cuales podrán presentarse en cualquier momento, cualquier defensa u objeción susceptible de ser determinada sin entrar en el caso en su fondo se deberá promover mediante moción presentada al hacerse alegación de no culpable o antes de alegar, pero el tribunal podrá permitir por causa justificada la presentación de dicha moción dentro de un período no mayor de veinte (20) días después del acto de lectura de la acusación en los casos en que deba celebrarse dicho acto. Cuando se hubiere entregado personalmente al acu-sado una copia de la acusación, el término para la presentación de esta moción será de no más de veinte (20) días desde que el acusado hubiese respondido. Cuando no hubiese contestado, el término será de no más de veinte (20) días después de que se registre la alegación de no culpable.
La moción incluirá todas las defensas y objeciones de tal ín-dole de que pueda disponer el acusado. La omisión de presentar cualquiera de dichas defensas u objeciones en el término dis-puesto constituirá una renuncia de la misma, pero el tribunal podrá eximir al acusado, por causa justificada, de los efectos de tal renuncia.
Una moción para desestimar basada en lo provisto en la Re-*435gla 64(n)(3) ó (4) deberá presentarse antes de ser llamado el caso para juicio.
Es decir, mientras la Regla 64 de Procedimiento Criminal, supra, dispone que la moción para desestimar deberá presentarse, excepto por causa debidamente justificada y fundamentada, por lo menos veinte (20) días antes del juicio —salvo lo dispuesto en la Regla 63 de Procedimiento Criminal, supra— la Regla 63, supra, ordena que cualquier defensa u objeción susceptible de ser determinada sin entrar en el caso en su fondo, se deberá promover mediante moción presentada al hacerse la alegación de no culpable o antes de alegar. Sin embargo, el tribunal podrá permitir por causa justificada la presentación de dicha moción dentro de un periodo no mayor de veinte (20) días después del acto de lectura de la acusación.
La correcta adjudicación de este recurso requiere que armonicemos las disposiciones de las Reglas 63 y 64 de Procedimiento Criminal, supra, así como nuestra jurisprudencia anterior. Como es sabido, en la encomienda de precisar la voluntad del legislador, debemos presumir la sensatez y razonabilidad de los actos legislativos y rechazar una interpretación que conduzca a una conclusión absurda. Mun. San Juan v. Banco Gub. Fomento, 140 D.P.R. 873 (1996).
En primer lugar, debemos señalar que la Regla 64 de Procedimiento Criminal, supra, es el mecanismo procesal disponible para solicitar tanto una desestimación de una acusación como de una denuncia.
De ordinario, en los casos de delito grave, en los que el acusado lo que solicita —una vez determinada causa probable para acusar en vista preliminar— es la desestimación de la acusación, la moción de desestimar debe presentarse en el acto de lectura de la acusación, al hacer la alegación de no culpable, o antes de alegar. La Regla 63 de Procedimiento Criminal, supra, hace la salvedad de que, *436por causa justificada, la moción podrá ser presentada den-tro de veinte (20) días después del acto de lectura de la acusación, o en aquellos casos en que se le entregó perso-nalmente copia de la acusación desde que el acusado hu-biese respondido, o después de que, por falta de contesta-ción del acusado, se haya registrado su alegación de no culpable. Por su parte, la Regla 64 de Procedimiento Criminal, supra, establece, que las mociones de desestimación al amparo de dicha regla deberán presentarse, salvo causa debidamente justificada, por lo menos veinte días antes del juicio, salvo lo dispuesto en la Regla 63, supra.
Uná lectura integral de lo dispuesto en ambas reglas nos lleva a concluir que, de ordinario, y salvo las ex-cepciones dispuestas en ley, o por la existencia de causa justificada, la moción de desestimación de la acusación —al amparo de lo dispuesto en la Reglas 63 y 64 de Procedimiento Criminal, supra— deberá ser presentada al momento de hacer la alegación de no culpable o antes de ale-gar, pero dicha fecha deberá ser por lo menos veinte (20) días antes del juicio. E.L. Chiesa, Derecho Procesal Penal de Puerto Rico y Estados Unidos, Colombia, Tercer Mundo Editores, 1993, Vol. III, Sec. 26.1.
En cuanto a las mociones de desestimación de casos de delitos menos graves, en los que el pliego acusatorio es la denuncia, y se prescinde de la celebración de una vista preliminar, así como del acto formal de lectura de la acusación, la moción de desestimar deberá ser presentada por lo menos veinte (20) días antes de juicio, salvo causa justificada. Chiesa, op. cit.
Nuestra jurisprudencia ha tenido la oportunidad de examinar cuál es el momento para solicitar la desestima-ción de una denuncia en casos por delito grave. Pueblo v. Jiménez Cruz, 145 D.P.R. 803 (1998).(2)
*437En Pueblo v. Jiménez Cruz, supra, examinamos cuándo es que procede presentar una moción para desestimar una denuncia por delito grave al amparo de la Regla 64(p) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, la cual reco-noce como fundamento para la desestimación de la denun-cia o acusación que no se determinó “causa probable por un magistrado u ordenado su detención para responder del delito, con arreglo a la ley y a derecho”. 34 L.P.R.A. Ap. II, R. 64(p).
En dicha ocasión resolvimos que la moción para revisar una determinación de causa probable bajo la Regla 64(p) de Procedimiento Criminal, supra, en relación con la imputación de un delito grave, sólo procede tras haberse presentado la acusación por delito grave, luego de celebrada la vista preliminar. Aclaramos que, en casos por delito grave, la moción de desestimación según la Regla 64(p), supra, no tiene otro efecto que el de revisar la determinación de causa probable para acusar hecha después de celebrada la vista preliminar, y que tal determinación no está disponible para revisar, en casos de delito grave, la determinación de causa probable para arrestar. Esto es así ya que según concluimos, una determinación de causa probable para acusar luego de celebrada la vista preliminar, subsana cualquier error que hubiese habido en la determinación de causa probable para arrestar. Por dicha razón, en casos por delito grave, la Regla 64(p) de Procedimiento Criminal, supra, no está disponible para revisar la determinación de causa probable para arresto.
Nos corresponde examinar cuál es el alcance de nues-tros pronunciamientos en Pueblo v. Jiménez Cruz, supra.(3) *438En particular debemos determinar si en aquellas situacio-nes como las de autos, en las que el imputado que está encarcelado alega una violación a su derecho a juicio rá-pido por no haberse celebrado dentro del término de treinta (30) días la vista preliminar, se debe requerir que el imputado espere hasta la celebración de la vista prelimi-nar antes de presentar una moción de desestimación. Esti-mamos que, dada la naturaleza de la Regla 64(n)(5) de Procedimiento Criminal, supra, situaciones como la de autos, no están cobijadas por la norma establecida en Pueblo v. Jiménez Cruz, supra, respecto a la Regla 64(p) de Proce-dimiento Criminal, supra. Veamos.
HH HH HH
Como parte de la protección constitucional del derecho a juicio rápido consagrado en el Art. II Sec. 11 de nuestra Constitución, L.P.R.A., Tomo 1,(4) la Regla 64(n)(5) de Procedimiento Criminal, supra, dispone:
La moción para desestimar la acusación o la denuncia, o cual-quier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
(n) Que existen una o varias de las siguientes circunstancias, a no ser que se demuestre justa causa para la demora o a me-nos que la demora para someter el caso a juicio se deba a la solicitud del acusado o a su consentimiento:

*439
(5) Que la persona estuvo detenida en la cárcel por un total de treinta (30) días después de su arresto sin que se le hubiere celebrado la vista preliminar en los casos en que deba celebrarse.

Una moción para desestimar basada en lo provisto en esta regla deberá presentarse, excepto por causa debidamente justi-ficada y fundamentada, por lo menos veinte (20) días antes del juicio, salvo lo dispuesto en la Regla 63.
Un examen de la Regla 64(n) de Procedimiento Criminal, supra, nos demuestra que la regla dispone los térmi-nos de juicio rápido para varias etapas procesales. La Re-gla 64(n)(5) de Procedimiento Criminal, supra, en particular, dispone que un imputado puede solicitar la des-estimación del pliego acusatorio cuando hubiese estado de-tenido en la cárcel por un total de treinta (30) días después de su arresto sin que se le hubiese celebrado la vista pre-liminar, a no ser que se demuestre justa causa para la demora o la demora se deba a causas imputables al acu-sado, o éste haya prestado su consentimiento. El término de treinta (30) días fue el que el legislador consideró cons-titucionalmente razonable, para, en atención a los requisi-tos procesales que conlleva la celebración de una vista pre-liminar, salvaguardar el derecho constitucional a juicio rápido consagrado en nuestra Constitución.
Es forzoso concluir que en casos como el de autos, en que la propia regla dispone para la desestimación de la denuncia o acusación por una violación al derecho a juicio rápido, que ocurre por no haberse celebrado la vista preli-minar en los términos dispuestos por la Regla 64(n)(5) y (6) de Procedimiento Criminal, supra, la regla se refiere a la desestimación de la denuncia, independientemente de la clasificación del delito imputado. Por definición, de lo que se trata es de una violación que ocurre antes de la celebra-ción de la vista preliminar, por precisamente haber exce-dido los términos dispuestos para su celebración. En dichos casos, el efecto práctico del incumplimiento con los térmi-nos pautados en la Regla 64(n)(5) y (6) de Procedimiento *440Criminal, supra, no puede ser la desestimación de una acu-sación todavía no presentada, sino la desestimación de la denuncia.
No podemos permitir, como sugiere el Tribunal de Cir-cuito de Apelaciones, que en aquellos casos en que la mo-ción de desestimar se fundamenta en una violación al de-recho a juicio rápido por el tiempo transcurrido desde la denuncia hasta la celebración de la vista preliminar, se pretenda que el imputado tenga que esperar a la celebra-ción de la vista preliminar, la presentación de una acusa-ción y el consiguiente acto de lectura de la acusación, para poder reclamar su derecho a una desestimación de la denuncia.
El imputado debe tener la oportunidad de presentar la moción para desestimar la denuncia desde el momento que ocurre la violación a los términos pautados por la Regla 64(n)(5) de Procedimiento Criminal, supra, para la celebración de la vista preliminar, o si así lo prefiere, antes del comienzo de la vista preliminar. Presentada una moción de desestimación por no haberse celebrado la vista preliminar en el término dispuesto por la Regla 64(n)(5) de Procedimiento Criminal, supra, corresponde al tribunal de instancia examinar la validez del reclamo presentado, así como la existencia de causa justificada para la demora. También le corresponde examinar si la demora ha sido ocasionada por el imputado, o si éste ha consentido en ella. De determinar que efectivamente ocurrió una violación al derecho ajuicio rápido del acusado, está impedido de celebrar la vista preliminar y procede la desestimación de la denuncia, sin perjuicio de que al amparo de la Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II,(5) el Ministerio Pú-*441blico inicie un nuevo proceso. Solamente de cerciorarse el tribunal que la moción debe ser declarada sin lugar, es que deberá procederse con la vista preliminar.(6) Véase O.E. Resumil de Sanfilippo, Derecho Procesal Penal, New Hampshire, Ed. Butterworth, 1993, Vol. II, Sec. 25.6.
La conclusión a que hoy llegamos es cónsona con nuestros pronunciamientos anteriores, y reconoce el derecho fundamental del imputado, como parte del derecho a juicio rápido, a que no se demoren, sin justa causa, los procedimientos anteriores al juicio. Pueblo v. Montezuma Martínez, 105 D.P.R. 710 (1977); Pueblo v. Opio Opio, 104 D.P.R. 165 (1975). No podemos olvidar que el derecho a un juicio rápido es tan fundamental como cualquier otro de los derechos fundamentales que le garantiza a los acusados la Constitución. Jiménez Román v. Tribunal Superior, 98 D.P.R. 874, 876 (1970).
IV
De los hechos ante nos surge que el señor Rivera Rodrí-guez estuvo sumariado por un total de setenta y un (71) días desde su arresto hasta la celebración de la vista preliminar. Oportunamente, antes de la celebración de la vista preliminar el 27 de enero de 1999, solicitó la desesti-mación de las denuncias por violación a los términos de la Regla 64(n)(5) de Procedimiento Criminal, supra.
El tribunal de instancia declaró no ha lugar la moción de desestimación por insuficiencia en derecho, y procedió a celebrar la vista preliminar en la cual encontró causa probable para acusar.
El acto de lectura de la acusación se llevó a cabo el 11 de febrero de 1999. El 12 de febrero, vigente el término de *442treinta (30) días dispuesto por ley para solicitar revisión ante el Tribunal de Circuito de Apelaciones, el acusado pre-sentó recurso de certiorari para revisar la resolución del magistrado que presidió la vista preliminar para declarar no ha lugar la moción de desestimación de las denuncias. Art. 4.002(f) de la Ley de la Judicatura de Puerto Rico de 1994 (4 L.P.R.A. sec. 22k(f)). Incidió el Tribunal de Circuito de Apelaciones al desestimar el recurso por falta de jurisdicción.
En vista de lo anteriormente expuesto, resolve-mos que, en casos como el de autos, en que la moción de desestimación de la denuncia descansa en el fundamento de que se incumplió con los términos de juicio rápido pautados para la celebración de la vista preliminar, Regla 64(n)(5) y (6) de Procedimiento Criminal, supra, el imputado puede presentar la moción para desestimar la denuncia, desde el momento en que ocurre la violación a los términos pautados por la Regla 64(n)(5) y (6), supra, para la celebración de la vista preliminár, o si así lo prefiere, antes del comienzo de la vista preliminar. Corresponde al tribunal de instancia examinar la validez del reclamo presentado, así como la existencia de causa justificada para la demora. También le corresponde examinar si la demora ha sido ocasionada por el imputado, o si éste ha consentido en ella. De llegar a la determinación de que no existe causa justificada para la demora, y que ésta no se debe a la conducta del imputado, ni ha sido consentida por éste, el tribunal deberá desestimar la denuncia.
Por las razones anteriormente expuestas, se revoca la resolución del Tribunal de Circuito de Apelaciones, y se le ordena que asuma jurisdicción, acoja la petición de “certio-rari” y revise en los méritos la resolución del tribunal de instancia que denegó, por considerarla insuficiente en dere-cho, la moción de desestimación presentada. De determinar el tribunal apelativo que erró el tribunal de instancia, y que se incurrió en una violación al término de juicio rápido *443pautado en la Regla 64(n)(5) de Procedimiento Criminal, supra, procede la desestimación de las denuncias, sin per-juicio de que el Ministerio Público pueda incoar un nuevo proceso contra el señor Rivera Rodríguez. Regla 67 de Pro-cedimiento Criminal, supra.

Se dictará la sentencia correspondiente.


 De acuerdo con la resolución del Tribunal de Circuito de Apelaciones, sólo después de haber presentado su moción de desestimación de acuerdo con lo que disponen las citadas reglas, y haberle sido adversa la resolución emitida, podía en-tender en el asunto el tribunal apelativo.


 Véase, además, Pueblo v. Montezuma Martínez, 105 D.P.R. 710 (1977), en el que resolvimos que el vehículo procesal adecuado para solicitar el archivo de una *437causa de acción por delito grave por haber pasado más de sesenta (60) días desde el arresto del acusado sin que se hubiese celebrado vista preliminar es la Regla 64(n)(2) de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y no la Regla 247 de Procedimiento Criminal, 34 L.P.R.A. Ap. II. Esto sin impedimento de que se pueda instar un nuevo proceso, en virtud de lo dispuesto en la Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. II.


 Tomamos conocimiento judicial de que, en atención a la norma establecida en Pueblo v. Jiménez Cruz, 145 D.P.R. 803 (1998), los tribunales inferiores han deter-*438minado que, en casos de delitos graves, una moción de desestimación al amparo de cualesquiera de los incisos de la Regla 64 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, sólo puede presentarse después de presentada la acusación y no antes. Pueblo v. Frankie Ramos, caso Civil Núm. KLC-99-00170, res. de 3 de marzo de 1999. En Pueblo v. Frankie Ramos, supra, el imputado solicitó desestimación de las denuncias en su contra por infracción a los términos de juicio rápido, al no haberse celebrado la vista preliminar en alzada dentro de los sesenta (60) días de la determinación de inexistencia de causa en la vista preliminar. Regla 64(n)(6) de Procedimiento Criminal, según interpretada en Pueblo v. Vélez Castro, 105 D.P.R. 246 (1976).


 “En todos los procesos criminales, el acusado disfrutará del derecho a un juicio rápido y público ...” (Énfasis suplido.) Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 327.


 Una resolución que declara con lugar una moción para desestimar no será impedimento para la iniciación de otro proceso por el mismo delito a menos que el defecto u objeción fuere insubsanable o a menos que tratándose de un delito menos grave (misdemeanor) dicha moción fuere declarada con lugar por alguno de los fun-damentos relacionados en la Regla 64(n) de Procedimiento Criminal, supra. Regla 67 de Procedimiento Criminal, supra.


 Lo anteriormente expresado no es impedimento para que de celebrarse la vista preliminar, y determinarse causa probable para presentar la acusación, el acu-sado pueda presentar en el acto de lectura de la acusación, una moción de desesti-mación al amparo de la Regla 64(n)(5) y (6) de Procedimiento Criminal, supra, por haber ocurrido una violación a su derecho a juicio rápido.